Stayton, Associate Justice.
In the disposition of this cause, we do not find it necessary to consider, in this opinion, separately, thé many assignments of error, and will content ourselves with noticing the matters embraced in all of them, which we deem material.
If the court below, as it evidently did, took notice of the pendency of this action, and ordered the property seized under attachments sued out in other causes, instituted by Adone & Lobit and by M. Marx, to be sold and the proceeds paid into the registry of the court to await the result of this action, the plaintiffs in this action not being parties to them, this was but an irregularity which cannot be raised on this appeal.
This action was brought to enforce the lien claimed by the plaintiffs in this cause on the property seized under attachments in the other two, and, as between the appellants and appellees, this controversy can, as well, be settled by determining the rights of the parties to the proceeds returned into court, as it could have been done had the attached property remained in the hands of the officer.
Hnder the orders of the court, directing the property to be sold, and the proceeds returned into the registry of the court, and under the pleadings and action had in this cause, it must be held that the attached property, and not merely the interest of Hendley & Co., was sold.
If Hendley & Co. were not the owners of the property attached, but were only lien holders, then they had no such interest as was subject to the attachments sued out by the appellants. A material inquiry in the cause was as to the ownership of the attached property. If it belonged to Weems, then, clearly, the appellants acquired no right, by seizing it, to enforce the payment of the debts due to them by Hendley & Co.; but, if such was the ownership, the appellees had a *683lien upon it through the contracts between Weems and Hendley & Co., and between the latter and themselves, not only to secure the advances made during the year 1880, but, also, to secure the note executed by Weems on July 1, 1879.
The evidence shows, very clearly, that the appellees, to secure themselves for any advances made to Hendley & Co., were entitled to all the securities held by Hendley & Co. as security for the indebtedness of Weems to the latter.
We concur with the appellants in the proposition that the court erred in leaving the construction of the written contract, of February 11, 1880, to the jury; but this did not operate to their injury. The jury found, in effect, that this instrument was a mortgage; and the crops raised during the year 1880, the property of Weems. The agreement of February 11, 1880, was, in legal effect, a mortgage, and the court should have so instructed the jury, without reference to any other evidence in the case. It recites the existence of indebtedness by Weems to Hendley & Co., and to Willis & Bro., existing at the time it was executed, and it contemplated that, in a given event, the crops to be raised on the two plantations should be applied to their payment.
This was consistent only with the idea that the crops to be raised were to be the property of Weems, for it could not have been contemplated that the debts of Weems would be paid with the property of Hendley & Co. or Willis & Bro. That agreement, however, recognized the fact that Weems would need advances during the year to enable him to make a crop on his own plantation, and on another belonging to Willis & Bro., which he expected to cultivate; and these advances, Hendley & Co. agreed to make.
That the sums so to be advanced by Hendley & Co. were to be first paid out of the proceeds of the crop for the year named, in no way changed the legal effect of the instrument. As to that provision, it was simply a mortgage to secure future advances which Hendley & Go. agreed to make.
If appellants were claiming the right to subject the property to sale, under attachments, for debts due to them by Weems, then the fact that the agreement of February 11, 1880, was not recorded, might be of importance, if the lien given by Weems to Hendley & Co., to which Jemison & Co. became entitled by the correspondence between them, was not evidenced by some other instrument recorded before the attachments were levied; but this is not the case.
They are seeking to enforce debts due to them by Hendley & Co., and, to show their right to or interest in the attached property, they *684are driven to rely upon this very agreement as evidence of the ownership of Hendley & Co. There is nothing in the entire record, tending to show that the deed of trust executed on September 13, 1880, by Weems, to secure Hendley & Co. for advances made up to the time it was executed, and for the former indebtedness evidenced by note, was not properly executed and recorded long before the attachments sued out by appellants were levied.
By this trust deed, as well as by the instrument of date February 11, 1880, the lien of Hendley & Co. attached, as security for the note of July 1, 1879, as also for the other indebtedness, to the'property seized under the attachments. As we have before said, Jemison & Co. were entitled to all the securities held by Hendley & Co., to secure what Weems owed them.
The pleadings of the appellees set out fully all the transactions between Weems and Hendley & Co., and claimed the right to enforce all the liens given by the former to the latter, in order to obtain the payment of the debt due to them by Hendley & Co., and would probably have authorized a judgment enforcing the lien given by the agreement of February 11,1880, to secure advances. If, however, this were not so—-if the pleadings only justified the foreclosure of the liens given to secure the note executed July 1, 1879, even then, it is not perceived that the appellants have any just cause of complaint. The deed of trust, of date September 13, 1880, as also the former agreement, covered the property in controversy, and was given to secure that note as well as the other indebtedness.
As against the appellants, who had no liens through the agreement of February 11, 1880, or trust deed of September 13, 1880, it was a matter of indifference whether the lien was asserted to enforce the one or the other debt, as both were secured by liens given before theirs attached.
Any person claiming rights under the agreement of February 11, 1880, whose rights might have been affected by the appropriation of the proceeds of the crop of that year to the payment of the note executed July 1, 1879, before the debts by that instrument entitled to prior payment were paid, might complain ; but the appellants can not.
All the persons who could possibly be injuriously affected by the judgment rendered, even if it be deemed only a judgment enforcing the lien to secure the note, were before the court, and they make no complaint.
The deed of trust, of September 13, 1880, secured no other debt due by Weems to Hendley & Co. than did the agreement of February 11, *6851880, and, if the former instrument had never been executed, we do not see that it could make any difference to the appellants on what debt due by Weems to Hendley & Co., the lien was enforced. The appellees might waive the one entitled to priority of payment, under the agreement of February 11, 1880, and enforce the liens given to secure the other, and still the appellants have no ground of complaint.
There is no assignment of error calling in question the sufficiency of the evidence to sustain the verdict, except upon one point, which is, that the evidence was insufficient to sustain that part of the verdict, which, in effect, finds that the agreement of February 11, 1880, was a mortgage.
As we have before said, the court below should have charged the jury that such was the legal effect of that instrument, without considering the parol evidence introduced, to show the intention of the parties in making it.
Ho other judgment than that "rendered, as between the appellants and the appellees, i. e., that the appellees were entitled to the proceeds of the attached property in the registry of the court, could have been rendered, and it must be affirmed.
Affirmed.
[Opinion delivered March 16, 1886.]